Citation Nr: 0508973	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right leg 
shortness.

2.  Entitlement to service connection for gestational 
diabetes.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for a positive TB test.

6.  Entitlement to service connection for ingrown toenails.

7.  Entitlement to service connection for flat feet.

8.  Entitlement to service connection for a right knee 
disability.

9.  Entitlement to service connection for dysmenorrhea.
10.  Entitlement to service connection for anemia.

11.  Entitlement to an initial compensable rating for left 
knee chrondromalacia.

12.  Entitlement to an initial compensable rating for 
pituitary microadenoma and pineal cyst.

13.  Entitlement to an initial rating in excess of 10 percent 
for rhinosinusitis and chronic pharyngitis with 
tonsillectomy.

14.  Entitlement to an initial rating in excess of 10 percent 
for ganglion cyst, dorsal aspect of the right wrist.

15.  Entitlement to an initial rating in excess of 20 percent 
for stress urinary incontinence.

16.  Entitlement to an initial rating for panic disorder, 
rated at 30 percent effective November 1, 1996; and at 50 
percent effective on September 26, 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

While on appeal, in an August 2000 rating decision, the RO 
increased the rating for panic disorder to 30 percent, 
effective November 1, 1996, and the rating for stress urinary 
incontinence to 20 percent, effective November 1, 1996.  In a 
March 2001 rating decision, the RO increased the rating for 
panic disorder to 50 percent disabling, effective September 
26, 2000. 

Throughout the course of the appeal, the veteran has raises 
other issues, namely, service connection for post-traumatic 
stress disorder due to sexual assault (May 1997 statement); 
service connection for bipolar disorder and depression (July 
1997 notice of disagreement); service connection for a 
cervical spine disability (April 1998 statement); service 
connection for a right shoulder disability, generalized joint 
pain, left hand cyst, chronic obstructive pulmonary disease, 
and residuals of exposure to nuclear radiation (November 2002 
statement).   

In addition, the veteran has raised the issues of an increase 
rating for a back disability (November 2002 statement) and of 
a total disability rating based on individual unemployability 
(March 2005). 

As none of the above issues have been adjudicated by the RO, 
these issues are referred to the RO for appropriate action.

The issues on appeal are REMANDED to the agency of original 
jurisdiction via the Appeals Management Center (AMC), in 
Washington, D.C.  




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and the VCAA amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to a claim.

In this case, the initial rating decision by the RO occurred 
in 1997 before the VCAA was enacted in 2000.  In March 2001, 
the RO provided the veteran VCAA notice on issues of service 
connection and of increased ratings.  The notice however does 
not meet the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  And there is no notice of the provision of 
38 C.F.R. § 3.159, requesting that the claimant provide any 
evidence in her possession that pertains to a claim.  This 
procedural defect must be cured before proceeding on the 
merits of the claims. 

During the veteran's April 2003 VA psychiatric examination, 
she indicated that she was seeking treatment at a VA Mental 
Health Clinic. 

Also the claims for increase, following the initial grant of 
service connection, raise the potential for staged ratings.  
As the available evidence is too old for an adequate 
evaluation of the veteran's current conditions, VA has the 
duty to assist the veteran by providing examinations.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  



Accordingly, this case is REMANDED for the following action:

1. At this stage of the appeal, to 
ensure compliance with the duty to 
notify under the VCAA, 38 U.S.C.A. § 
5103, notify the veteran that in order 
to substantiate her claims 

For service connection: 

a.  She should submit medical 
evidence of a current disability 
and medical evidence or medical 
opinion that a current disability 
is related to an in-service injury 
or disease; and,  

For claims for increase: 

b.  She should submit medical 
evidence of an increase in 
severity. 

In either event: 

(1).  If she has evidence to 
substantiate a claim, not 
already of record, that is in 
the custody of VA or other 
Federal agency, such as the 
Social Security 
Administration, she should 
identify the records, so that 
the RO can obtain the 
records.

(2).  If she has evidence to 
substantiate a claim, not 
already of record, such as 
records of private health-
care providers, she should 
submit the records herself or 
with her authorization VA 
will make reasonable efforts 
to obtain the records on her 
behalf.

(3). Ask the veteran to 
provide any evidence in her 
possession that pertains to 
the claims.

2.  Schedule the veteran for the 
following VA examinations to determine 
the degree of impairment due to her 
service-connected disabilities.  The 
claims folder must be made available to 
the examiners for review of the case.  

a.  Schedule an orthopedic 
examination to determine the 
severity of left knee 
chrondromalacia and of the right 
wrist ganglion cyst. 

(1).  Examination of knee 
should include range of 
motion expressed in degrees.  
The examiner is asked to 
comment on functional loss 
due to pain, instability, 
subluxation, weakened 
movement, or excess 
fatigability, if any. 

(2).  Examination of the 
right wrist should include 
range of motion of the right 
wrist. 

b.  Schedule an endocrine 
examination to determine the 
severity of the pituitary 
microadenoma and pineal cyst.  The 
examiner is asked to comment on 
whether or not there are any 
residuals of endocrine 
dysfunction. 

c.  Schedule an ENT examination to 
determine the severity of 
rhinosinusitis and chronic 
pharyngitis with tonsillectomy.  
The examiner is asked to comment 
on whether the veteran has 
rhinitis with polyps.

d.  Schedule a genitourinary 
examination to determine the 
severity of urinary incontinence.  
The examiner is asked to comment 
on whether the incontinence 
requires the use of absorbent 
materials and the frequency of 
such use. 

e.  Schedule a psychiatric 
examination to determine the 
severity of the panic disorder.  
The examination should include 
information regarding social and 
occupational functioning.  

3.  After the above development 
adjudicate the claims. If any benefit 
sought on appeal remains denied, prepare 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

                                                                                              
(Continued on next page)




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).





_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




